DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/15/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to the drawings and claims 16-17 have been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 15/6 and 15/12 have been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejections of claims 15/1-15/3 and 15/5-15/13 over Mahe have been withdrawn; and (4) the 35 U.S.C. 102(a)(1) rejection of claim 15/1 over Heath has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				15-17
Withdrawn claims: 				1-14 and 18-21
Previously cancelled claims: 		None
Newly cancelled claims:			21
Amended claims: 				6, 12, 16-17
New claims: 					22
Claims currently under consideration:	15-17, 22
Currently rejected claims:			15-17, 22
Allowed claims:				None

Claim Rejections - 35 USC § 103
Claims 15/1-15/3 and 15/5-15/13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919).
Regarding claim 15/1, Mahe teaches a method of calming an animal (corresponding to preventing destructive chewing behavior [0003]) and delivering an active ingredient to an animal (corresponding to vitamin, mineral, and antioxidant [0062]), the method comprising administering an edible chew formulated for oral consumption ([0002]; [0056]) comprising an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer (corresponding to component capable of forming hydrogen bonds in pre-gelatinized cereal flour [0065]), wherein the edible chew takes at least one minute to dissolve (corresponding to at least one minute of chewing before the product can be ingested [0056]), which overlaps the claimed time frame.  Mahe does not specifically teach that the edible chew has a texture adapted for at least one of the claimed effects (i)-(v); however, since Mahe teaches the same edible chew comprising expanded pre-gelatinized cereal flour and plasticizer as claimed and instantly disclosed, the edible chew of Mahe would necessarily have the texture adapted for the claimed effects (i)-(v).  It is noted that claim 15/1 is a recitation of an inherent characteristic wherein the edible chew of Mahe is capable of comprising the claimed texture adapted for (i)-(v) as a function of its content of expanded pre-gelatinized cereal flour and plasticizer as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Although the edible chew of Mahe is directed to oral consumption by a pet ([0007]), the present specification acknowledges that edible chews for dogs are known in the art, but their function is to clean teeth; they are too big/ heavy to be held by a child; and they have a formulation containing ingredients that are not suitable for consumption by a child (Specification [0004]).  From the present disclosure, it seems as if the goal of the claimed edible chew is to allow a child to hold it and put it in their mouth by being a long stick shape ([0005]) while also being made from ingredients suitable for oral consumption by a child.  Since the edible chew of Mahe has a stick shape (corresponding to cylindrical shape [0060]) and is formulated from expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) as claimed, the edible chew of Mahe is suitable for consumption by a human child and is sized for the child to hold and place in their mouth.  Mahe does not teach that the edible chew is administered to a human child who is teething and/or that the edible chew soothes, calms, and/or delivers an active ingredient to a human child.
However, Kovaleski discloses that chew products for animals, infants, and babies are known in the art (column 1, lines 22-25) for the purpose of reliving teething pain and preventing destructive behavior (column 1, lines 36-41).  Kovaleski also discloses a chew toy administered to both animals and children (column 8, lines 4-7; column 7, lines 60-64).
It would have been obvious for a person of ordinary skill in the art to have administered the edible chew of Mahe to a human child for relieve teething pain as taught by Kovaleski.  Since Mahe teaches an edible chew whose composition is suitable for a human child and animals and Kovaleski discloses that chews are known to provide several benefits such as relief from teething pain in both puppies and human infants, a skilled practitioner would readily recognize that the edible chew of Mahe may be administered to a human child to relieve teething pain, thereby rendering the claimed method step of administrating the edible chew to a human as obvious.
Regarding claim 15/2, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cereal flavor (from its matrix of cereal flour [0007]) and fruit flavor (from the inclusion of elderberry juice) flavor and/or spice flavor (from the inclusion of turmeric, saffron, or paprika) ([0063]).
Regarding claim 15/3, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a moisture content of 7.5-11.9% ([0065]) and a water activity of 0.6-0.7 ([0059]), which overlap the claimed ranges (when rounding the maximum moisture content to 12.0%).
Regarding claims 15/5 and 15/6, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew further comprises a vitamin, a mineral, a micronutrient (corresponding to vitamin and mineral), protein,  ([0062]), a sugar alcohol other than glycerol (corresponding to propylene glycol and glycerin [0065]), and a probiotic ([0079]).   
Regarding claims 15/7, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be at ambient temperature.  However, the claim does not actually require the edible chew to be at ambient temperature and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being at ambient temperature.
Regarding claim 15/8, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be chilled or frozen.  However, the claim does not actually require the edible chew to be chilled or frozen and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being chilled or frozen.
Regarding claim 15/9, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a bright color (corresponding to the edible chew containing blue no. 1, blue no. 2, green no. 3, red no. 3, red no. 40, yellow no. 5, yellow no. 6, annatto, chlorophyllin, cochineal, betanin, turmeric, saffron, and paprika as a colorant [0063]).
Regarding claim 15/10, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew is gluten-free (corresponding to formulations made without wheat flour [0062]) and nut-free (corresponding to formulations made with cereal flour [0062] and a plasticizer [0065]).
Regarding claim 15/11, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew comprises 71.4-78.1% of a cereal flour ([0062]).  Since any food ingredient has the potential to be an allergen to a human and there is no definitive amount of allergen that has been determined to be effective for early tolerance introduction, the amount of cereal flour taught by Mahe falls within the claimed range.
Regarding claim 15/12, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a hollow center (Fig. 7A).  Since the mere presence of a hollow cavity in the center of the edible chew reduces a risk of choking on the edible chew as determined the disclosure in [0013] of the present specification,  the hollow center disclosed by Mahe reduces a risk of choking on the edible chew during oral consumption as claimed.
Regarding claim 15/13, Mahe teaches the invention as disclosed above in claim 15/12, including the edible chew comprising at least one filling within a hollow center ([0079]).

Claim 15/4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919) as applied to claim 15/1 above, and further in view of Heath (US 2016/0100553; previously cited).
Regarding claim 15/4, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cylindrical shape ([0012]).  It does not teach the edible chew to have at least one of the characteristics from the claimed group.
However, Heath teaches an edible chew ([0001]) having a cylindrical shape ([0066]) and that an edible chew is characterized by its largest dimension being at least about 50 mm ([0014]).  Since the largest dimension of a cylindrically-shaped object is its length, Heath teaches a length of at least about 50 mm, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by making it the length disclosed by Heath.  Since Mahe discloses an edible chew, a skilled practitioner would readily recognize that the edible chew has a size of at least about 50 mm as its largest dimension since that is the feature that defines an edible chew.  Therefore, an edible chew having a cylindrical shape would be at least about 50 mm in length and a selection of a length within the overlapping range would render the claim obvious.

Claim 15/14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919) as applied to claim 15/1 above, and further in view of Barnvos (US 2013/0273125; previously cited).
Regarding claim 15/14, Mahe teaches the invention as disclosed above in claim 15/14, including that the edible chew cleans teeth ([0027]).  It does not teach the edible chew further comprises a holder configured to attach to the edible chew.
However, Barnvos teaches an edible chew ([0087]-[0088]) for dental hygiene ([0003]) comprising a convenient holder (corresponding to a chew-resistant, non-consumable portion) that securely fits around an end of the edible chew so that the chewable matrix can be held in a relatively fixed position while the animal chews on it ([0240]).
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by attaching a holder to it as taught by Barnvos.  Since Barnvos teaches that a holder is convenient in helping the recipient maintain a grip on an edible chew, a skilled practitioner would be motivated to incorporate a holder onto the edible chew of Mahe, thereby rendering the claim obvious.

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919) as described in claims 15/1-15/3 and 15/5-15/13 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed. 

Claims 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919) and Heath (US 2016/0100553; previously cited) as applied to claim 15/4 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.

Claim 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320; previously cited) in view of Kovaleski (US 10,212,919) and Barnvos (US 2013/0273125; previously cited) as applied to claim 15/14 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/; previously cited).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Team teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Team.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Team in order to determine reasons for destructive chewing behavior.  In consulting Team, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 22, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew relieves teething pain and is administered to a human child (Kovaleski, column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.

Response to Arguments
Objections to the Drawings and Claims: Applicant amended claims 16 and 17 and submitted replacement drawings to fully address the objections and thereby, the objections are withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claims 15/6 and 15/12: Applicant amended claims 6 and 12 to fully address the rejections and thereby, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 15/1-15/3 and 15/5-15/13 over Mahe; claim 15/1 over Heath: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant argued that Mahe and Heath alone or in combination fail to disclose administering the claimed edible chew to a human child as required by claim 15 as Mahe and Heath merely disclose the administration of an edible chew to an animal.  Applicant stated that the Office admitted that Mahe and Heath are directed toward consumption by pets or animals, not a human child, and attempted to remedy this deficiency by asserting that the disclosed edible chews are presumed to inherently have the same properties as the product claims due to having substantially identical compositions recited in the present product claims.  Applicant stated that the pending claims are method claims and therefore, Mahe and Heath fail to disclose administering the recited edible chews to a human child as claimed.  Applicant stated that the present claims do not recite the recipient of administration as a functional characteristic, but as a positively recited method step and therefore, Mahe and Heath do not anticipate the claims (Applicant’s Remarks, page 8, paragraph 4- page 9, paragraph 4).
Applicant’s arguments were persuasive and the anticipation rejections of claims 15/1-15/3 and 15/5-15/13 over Mahe and the rejection of claim 15/1 over Heath have been withdrawn.  In the new grounds of rejection written above, the edible chew of Mahe is shown to be suitable for consumption by a human child and is sized for the child to hold and place in their mouth while Kovaleski teaches the claimed method step of administering the edible chew to a human child to relieve teething pain.  Therefore, the combination of prior art teaches the positively recited method step of administering an edible chew to a human child.  Since the combination of Mahe and Kovaleski constitutes new grounds of rejection being applied to the present claims and this combination of prior art has been shown to fully teach all features of claims 15/1-15/3 and 15/5-15/13, this Office Action is a second Non-Final Office Action and the rejections of the claims now stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 15/4 over Mahe and Heath; claims 16 and 17 over Mahe and Team; claims 16 and 17 over Mahe, Heath, and Team; claims 16-17 over Mahe, Barnvos, and Team: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Mahe, Heath, Barnvos, and Team alone or in combination fail to render obvious the present claims as they do not teach or suggest administering the disclosed edible chews to a human child as required by present claim 15.  Applicant stated that Mahe and Heat fail to disclose administering the edible chews to a human child for the reasons discussed above.  Applicant stated that Barnvos and Team fail to remedy the deficiencies of Mahe and Heath as Barnvos is relied on for its alleged disclosure of an edible chew comprising a holder for ease of handling while the animal chews on it while Team is relied on for its alleged disclosure of chewing being a method for puppies to deal with teething pain.  Applicant argued that a skilled artisan would not have any motivation from the cited prior art to administer the edible chew to a human child to arrive at the claimed invention.  Applicant argued that even if the assertion by the Office that the edible chew of Mahe and Heath would be “suitable for consumption by a human child”, motivation to modify the prior art cannot derive from the Applicant’s specification and that the specification cannot be the basis of obviousness (Applicant’s Remarks, page 9, paragraph 4- page 11, paragraph 1).
As stated in the response above, the anticipation rejection of claim 15/1 over Mahe and of claim 15/1 over Heath have been withdrawn.  In the new grounds of rejection written above, the edible chew of Mahe is shown to be suitable for consumption by a human child and is sized for the child to hold and place in their mouth while Kovaleski teaches the claimed method step of administering the edible chew to a human child to relieve teething pain.  Therefore, the combination of prior art teaches the positively recited method step of administering an edible chew to a human child.  In response to the assertion that motivation to modify the prior art cannot derive from the Applicant’s specification and that the specification cannot be the basis of obviousness, the present specification was merely cited in the rejections to establish the purpose of the claimed invention as is understood by the Examiner, not as the basis to modify the prior art or be the basis of an obviousness rejection.  This established purpose was used to demonstrate the analogy of the claimed invention to the invention of the prior art as stated by MPEP 2141.01(a).I.  Since the combination of Mahe and Kovaleski constitutes new grounds of rejection being applied to the claim 15 and its dependents, this Office Action is a second Non-Final Office Action and the rejections of the claims now stand as written herein.
Applicant added that the Federal Circuit requires the condition or disorder of the recipient of a method of treatment to be taught by the cited references in order to support a rejection thereof (Applicant’s Remarks, page 11, paragraph 2).
The Examiner presumes that this statement is in reference to new claim 22.  As described above in the rejections of new claim 22 and in the responses above, the composition of the disclosed edible chew has been shown to be suitable for a child while Kovaleski teaches that the edible chew is administered to a human child to relieve teething pain (column 1, lines 38-41).  Since the age group of “human child” includes infants and toddlers and infants and toddlers are known to experience teething pain due to the appearance of primary teeth, the prior art teaches that the human child to whom the edible chew is administered is an infant or toddler having teething pain as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791